Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 72-79 and 81-89 are all the claims for this application.
2.	Claim 80 is canceled and Claims 72-75, 79, 81-83 are amended in the Response of 9/22/2022.
3.	Claim 83 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/2022.
4.	Claims 72-79, 81-82 and 84-89 are all the claims under examination.
5.	Applicants amendment of the claims raises new grounds for objection. This Office Action is final.

Withdrawal of Objections
Specification
6.	The objection to the disclosure because of informalities is withdrawn.
Applicants have amended the specification to:
a) rectify the deficiencies observed for the improper use of the term, e.g., Biacore, Matrigel, Alexa Fluor, FACScalibur, SuperScript, RT2 Sybr Green, RNAscope, Liberase, DeNovo, BD Pharmingen, SuperScript III, StepOne, RNAlater, Vydac, Erbitux, TrypLE, ATCC (see especially [0111]), Gemzar, Abraxane, which is a trade name or a mark used in commerce; 
b) delete the embedded hyperlink and/or other form of browser-executable code; 

c) explain the control reagent in the figure legend to Figure 1 to correspond with that of Example 5 in the specification; and 
d) amend the abstract of the disclosure to delete the phrases (“Disclosed herein”) and to correct the typographical error o (“biding”).  

Claim Objections
7.	The objection to Claim 72 for informalities is withdrawn.
Applicants have amended Claim 72 to replace “complementary” with “complementarity.”

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
8.	The rejection of Claims 72-75, 79-82 and 84-89 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
Applicants have amended the pending Claims to:
a) recite “the amino acid sequence as shown in SEQ ID NO:23 comprising a substitution selected from (i) a serine to threonine substitution at residue 3, (11) a threonine to serine substitution at residue 5, or (iii) an alanine to glycine substitution at residue 6”; and
b) to indicate the cell is “LGR5-positive.”

Claim Rejections - 35 USC § 112, fourth paragraph
9.	The rejection of Claims 73-75 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn.
	Applicants have amended the claims to further limit the subject matter from Claim 72 and to recite “wherein the heavy chain CDR1 comprises the amino acid sequence as shown in SEQ ID NO:23 comprising no more than one substitution selected from (1) a serine to threonine substitution at residue 3, (11) a threonine to serine substitution at residue 5, or (iii) an alanine to glycine substitution at residue 6”.
	
Claim Rejections - 35 USC § 112, first paragraph
Written Description
10.	The rejection of Claims 72-75, 79-82 and 84-89 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claims and withdrawn for pending claims.  Applicants have amended the claims to clarify the meaning of conservative mutations for the claimed CDRs by amending the clams to recite: “the amino acid sequence as
shown in SEQ ID NO:23 comprising a substitution selected from (i) a serine to threonine
substitution at residue 3, (11) a threonine to serine substitution at residue 5, or (iii) an alanine to glycine substitution at residue 6”.



Scope of Enablement
11.	The rejection of Claims 72 and 79-82 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for inhibiting growth of any human colon tumor cells or any stem cell thereof nor neoplastic cells, in vivo, with just any generic conservative variant to the VHCDR1 for the 18G7H6A3 (BNC101) clone and absent to the SOC is moot for the canceled claims and withdrawn for the pending claims.
	Applicants have amended Claims 79 and 81-82 to recite the tumor cells are LGR5+ and the tumor cell is a cancer stem cell based on the working examples in the specification.

Double Patenting
12.	The rejection of Claims 72-82, and 84-87 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, 12, 13-19 of U.S. Patent No. 9546214 (IDS 9/19/2019) is moot for the canceled claims and withdrawn for the pending claims. The terminal disclaimer filed on 9/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9546214 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


13.	The rejection of Claims 72-82 and 84-89 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 11-13 of U.S. Patent No. 10745487 (US 20190100600) is moot for the canceled claims and withdrawn for the pending claims. The terminal disclaimer filed on 9/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10745487 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

14.	The rejection of Claims 72-82 and 84-89 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 11-13 of U.S. Patent No. 10358500 (US 20170114145) is moot for the canceled claims and withdrawn for the pending claims. The terminal disclaimer filed on 9/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10358500 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

15.	The provisional rejection of Claims 72-82 and 84-89 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-14, 17, 19-20 of copending Application No. 16/621,897 (US 20200114017) in view of Hongo is moot for the canceled claims and withdrawn for the pending claims. The terminal disclaimer filed on 9/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent to issue from Application No. 16/621,897 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Rejections Maintained
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


16.	The rejection of Claim(s) 72, 76-79 ‐23 Oct 2013; IDS 9/19/19) and as evidenced by the specification is moot for the canceled claims and maintained for the pending claims.
	Applicants allege Chu does not contain sufficient disclosure to teach one of ordinary skill in the art to make and use the claimed invention without undue experimentation, it is not sufficient prior art to anticipate the claims.
	Response to Arguments
While many courts have recited that inherency requires knowledge or appreciation of the inherent element, in no case does the application of the inherency doctrine actually turn on knowledge of the element. Rather, the inherency cases are all ultimately about whether the public already gets the benefit of the claimed element or invention. If the public already benefits from the invention, even if they don't know why, the invention is inherent in the prior art. If the public doesn't benefit from the invention, there is no inherency.
See Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2003): 

“A patent is invalid for anticipation if a single prior art reference discloses each and every limitation of the claimed invention [quoting Lewmar Marine]. Moreover, a prior art reference may anticipate without disclosing a feature of the claimed invention if that missing characteristic is necessarily present, or inherent, in the single anticipating reference. [quoting Continental Can]”  “[T]his court rejects the contention that inherent anticipation requires recognition in the prior art.” 

Moreover, a prior art reference may anticipate without disclosing a feature of the
claimed invention if that missing characteristic is necessarily present, or inherent, in the
single anticipating reference. [quoting Continental Can]’ “[T]his court rejects the
contention that inherent anticipation requires recognition in the prior art.” See Novo Nordisk Pharms, Inc. v. Bio-Tech Gen. Corp., 424 F.3d 1347 (Fed. Cir. 2005) where claims were drawn to a process of producing “ripe” human growth hormone (hGH) using genetically engineered E. coli, having a 191-amino acid sequence identical to that of pituitary-purified hGH, and having the same biological activity and where a prior art reference disclosed another hGH protein derived from genetically engineered monkey kidney cells. The Fed. Cir. concluded that production of the prior art protein must necessarily have resulted in the claimed invention: tests disclosed in the reference indicated the hGH protein had the same structure and activity as pituitary-purified form. As such, the prior art hGH necessarily had the 191-amino acid sequence and the relevant biological activity. 

Applicants have not established why the BNC101 antibody disclosed in Chu would not be the same as the instant claimed antibody based on Applicants shared inventorship with the authors and inventors of the named art references.

Applicants have not asserted why the same antibody, BNC101, in a prior art reference by the same authors/inventors, would not necessarily have the same characteristics, e.g. sequences corresponding to SEQ ID NOS: 23, 25 and 27 (VH) and 29, 31 and 33 (VL) as instantly claimed.

The rejection is maintained.

New Grounds for Objection
Claim Objections
17.	Claims 72-79, 81-82 and 84-89 are objected to because of the following informalities:  
a) Claims 72-79, 81-82 and 84-89 recite Markush group like language for the phrase “selected from (i)…(ii)… or (iii).”  The intention being closed language then it is proper to recite “selected from (i)…(ii)… and (iii).” See claims 72-74.
Appropriate correction is required.


Conclusion
18.	No claims are allowed.
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643